Case 9:20-cv-80983-AHS Document 11 Entered on FLSD Docket 07/14/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 20-80983-CIV-SINGHAL


   CAMERON DAVIDSON,

           Plaintiff,

   v.

   HERE NORTH AMERICA, LLC,

           Defendant.


                                    NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that Logan M. P. Phillips, of the law firm Lalchandani Simon

  PL, hereby enters his appearance as counsel for Defendant Here North America, LLC, and

  respectfully requests that all notices, correspondence, pleadings, and other papers pertaining to this

  case be directed to the undersigned.

  Dated: July 14, 2020.

                                                        Respectfully Submitted:

                                                        LALCHANDANI SIMON PL
                                                        25 S.E. 2nd Avenue, Suite 1020
                                                        Miami, Florida 33131
                                                        (305) 999-5291 (office)
                                                        (305) 671-9282 (fax)

                                                        By: /s/ Logan M. P. Phillips
                                                                Daniel J. Simon (FBN 16244)
                                                                danny@lslawpl.com
                                                                Logan M. P. Phillips (FBN 72317)
                                                                logan@lslawpl.com
                                                                Attorneys for Defendant
Case 9:20-cv-80983-AHS Document 11 Entered on FLSD Docket 07/14/2020 Page 2 of 2



                                 CERTIFICATE OF SERVICE

         I hereby certify that on July 14, 2020, a true and correct copy of the foregoing document

  was filed with the Clerk of Court via CM/ECF, which effectuated service on all counsel of record

  via transmission of a Notice of Electronic Filing generated by CM/ECF.


                                                             By: /s/ Logan M. P. Phillips
                                                                     Logan M. P. Phillips




                                                 2
